Case 19-08007-JMM   Doc 69    Filed 05/08/20 Entered 05/08/20 14:58:47   Desc Main
                             Document     Page 1 of 16
Case 19-08007-JMM   Doc 69    Filed 05/08/20 Entered 05/08/20 14:58:47   Desc Main
                             Document     Page 2 of 16
Case 19-08007-JMM   Doc 69    Filed 05/08/20 Entered 05/08/20 14:58:47   Desc Main
                             Document     Page 3 of 16
Case 19-08007-JMM   Doc 69    Filed 05/08/20 Entered 05/08/20 14:58:47   Desc Main
                             Document     Page 4 of 16
Case 19-08007-JMM   Doc 69    Filed 05/08/20 Entered 05/08/20 14:58:47   Desc Main
                             Document     Page 5 of 16
Case 19-08007-JMM   Doc 69    Filed 05/08/20 Entered 05/08/20 14:58:47   Desc Main
                             Document     Page 6 of 16
Case 19-08007-JMM   Doc 69    Filed 05/08/20 Entered 05/08/20 14:58:47   Desc Main
                             Document     Page 7 of 16
Case 19-08007-JMM   Doc 69    Filed 05/08/20 Entered 05/08/20 14:58:47   Desc Main
                             Document     Page 8 of 16
Case 19-08007-JMM   Doc 69    Filed 05/08/20 Entered 05/08/20 14:58:47   Desc Main
                             Document     Page 9 of 16
Case 19-08007-JMM   Doc 69     Filed 05/08/20 Entered 05/08/20 14:58:47   Desc Main
                             Document      Page 10 of 16
Case 19-08007-JMM   Doc 69     Filed 05/08/20 Entered 05/08/20 14:58:47   Desc Main
                             Document      Page 11 of 16
Case 19-08007-JMM   Doc 69     Filed 05/08/20 Entered 05/08/20 14:58:47   Desc Main
                             Document      Page 12 of 16
Case 19-08007-JMM   Doc 69     Filed 05/08/20 Entered 05/08/20 14:58:47   Desc Main
                             Document      Page 13 of 16
Case 19-08007-JMM   Doc 69     Filed 05/08/20 Entered 05/08/20 14:58:47   Desc Main
                             Document      Page 14 of 16
Case 19-08007-JMM   Doc 69     Filed 05/08/20 Entered 05/08/20 14:58:47   Desc Main
                             Document      Page 15 of 16
Case 19-08007-JMM   Doc 69     Filed 05/08/20 Entered 05/08/20 14:58:47   Desc Main
                             Document      Page 16 of 16
